                 Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 1 of 12


No Shepard’s Signal™
As of: November 25, 2019 5:08 PM Z


                             Winebarger v. Pa. Higher Educ. Assistance Agency
                                  United States District Court for the Central District of California
                                          August 21, 2019, Decided; August 21, 2019, Filed
                                                       CV 19-1503-JFW(RAOx)

Reporter
2019 U.S. Dist. LEXIS 196821 *; __ F. Supp. 3d __; 2019 WL 6111730
                                                                     GRANTING DEFENDANT NELNET SERVICING, LLC
Lisa Winebarger-v-Pennsylvania Higher Education
                                                                     AND NELNET, INC.'S MOTION TO DISMISS AND
Assistance Agency, et al.
                                                                     STRIKE FIRST AMENDED COMPLAINT PURSUANT
                                                                     TO F.R.C.P. 12(b)(1), 12(b)(6), AND 12(f)(2) [filed 7/3/19;
Core Terms                                                           Docket No. 54]; and

allegations, qualifying, loans, Local Rule, ripeness,
borrowers, preempted, claim for relief, leave to amend,              ORDER GRANTING DEFENDANT PENNSYLVANIA
servicers, fail to state a claim, motion to dismiss, futile, class   HIGHER EDUCATION ASSISTANCE AGENCY'S
certification, state law, preemption, state law claim, implied-      MOTION TO DISMISS PLAINTIFFS' FIRST
in-fact, quotations, contracts, courts, student loan,                AMENDED COMPLAINT PURSUANT TO FEDERAL
forgiveness, deadline, parties, breach of fiduciary duty,            RULES 12(b)(1) AND 12(b)(6) [filed 7/12/19; Docket No.
prudential, tally, conflict preemption, alleged breach               60]

Counsel: [*1] For Lisa Winebarger, on behalf of herself and          On July 3, 2019, Defendants Nelnet Servicing, [*2] LLC and
all others similary situated, Plaintiff: Thomas D Warren,            Nelnet, Inc. (collectively, "NelNet") filed a Motion to Dismiss
LEAD ATTORNEY, Jonathan A Sorkowitz, PRO HAC                         and Strike First Amended Complaint Pursuant to F.R.C.P.
VICE, Janine Felicia Cohen, Pierce Bainbridge Beck Price             12(b)(1), 12(b)(6), and 12(f)(2) ("Motion to Dismiss"). On
and Hecht LLP, Los Angeles, CA.                                      July 15, 2019, Plaintiff Lisa Winebarger ("Winebarger") filed
For Jenise Overmier, Peter Gannon, Plaintiffs: Jonathan A            her Opposition. On July 22, 2019, NelNet filed a Reply. On
Sorkowitz, PRO HAC VICE, Pierce Bainbridge Beck Price                July 12, 2019, Defendant Pennsylvania Higher Education
and Hecht LLP, Los Angeles, CA.                                      Assistance Agency ("PHEAA") filed a Motion to Dismiss
                                                                     Plaintiff's First Amended Complaint Pursuant to Federal
For Pennsylvania Higher Education Assistance Agency,
                                                                     Rules 12(b)(1) and 12(b)(6) ("Motion to Dismiss"). On July
Defendant: John C Grugan, Thomas F Burke, PRO HAC
                                                                     22, 2019, Plaintiffs Winebarger, Jenise Overmier
VICE, Mark Samuel Kokanovich, LEAD ATTORNEY,
                                                                     ("Overmier"), and Peter Gannon ("Gannon") (collectively,
Ballard Spahr LLP, Phoenix, AZ.
                                                                     "Plaintiffs") filed their Opposition. On July 29, 2019, PHEAA
For Nelnet, Inc., Nelnet Servicing, LLC, Defendants:                 filed a Reply. Pursuant to Rule 78 of the Federal Rules of
Jonathan Charles Sandler, Brownstein Hyatt Farber Schreck            Civil Procedure and Local Rule 7-15, the Court found these
LLP, Los Angeles, CA.                                                matters appropriate for submission on the papers without oral
                                                                     argument. The matters were, therefore, removed from the
Judges: HONORABLE JOHN F. WALTER, UNITED                             Court's August 12, 2019 hearing calendar and the parties were
STATES DISTRICT JUDGE.                                               given advance notice. After considering the moving,
                                                                     opposing, and reply papers, and the arguments therein, the
Opinion                                                              Court rules as follows:


                                                                     I. Factual and Procedural Background
CIVIL MINUTES -- GENERAL

                                                                     A. Factual Background
PROCEEDINGS (IN CHAMBERS): ORDER
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 2 of 12 Page 2 of 12
                                               2019 U.S. Dist. LEXIS 196821, *2

                                                                    annual audits, program compliance reviews, and quarterly
1. The HEA and the Direct Loan Program                              monitoring reviews of PHEAA's loan servicing practices.
                                                                    PHEAA is responsible for resolving all deficiencies identified
Under the Higher Education Act ("HEA"), the United States           during those audits and implementing corrective action plans
Department of Education ("DOE") [*3] has the authority to           as necessary.
issue a variety of federal loans and grants to student
borrowers. See 20 U.S.C. §§ 1071-1099c. In the 1990s, the
federal government began originating loans under the William        4. Plaintiffs' Federal Student Loans and Qualifying
D. Ford Direct Loan Program ("Direct Loan Program"). See            Payment History
20 U.S.C. §§ 1087a-1087j; see also First Amended Complaint
("FAC"), ¶ 46. Congress directed DOE to enter into contracts        Plaintiffs are borrowers who have obtained their loans under
for "servicing" these loans and "such other aspects of the          the Direct Loan [*5] program. FAC, ¶¶ 13, 24, and 30.
direct student loan program as the Secretary determines are         Plaintiffs' Direct Loans are governed by standardized Master
necessary." 20 U.S.C. § 1087f(a), (b)(2), and (4). Every aspect     Promissory Notes ("MPNs") that they entered into with DOE
of the Direct Loan Program is highly regulated by DOE,              when they obtained their loans. FAC, ¶ 49 and Exhibits
including administration of loan repayment (34 C.F.R. §§            ("Exh.") 2-9. The MPNs were developed by DOE pursuant to
682.209 and 685.208), income-based repayment plans (34              instructions from Congress. See 20 U.S.C. §§ 1082(m)(1)(D),
C.F.R. §§ 682.215 and 685.209), deferments and forbearances         1087e(a)(1). PHEAA is not a party to the MPNs between
(34 C.F.R. §§ 682.210-211 and 685.204-205), and "a                  Plaintiffs and DOE.
carefully crafted disclosure regime specifying what
information must be provided [to student loan borrowers]"           Winebarger has been enrolled in a PSLF-eligible IDR plan for
(83 Fed. Reg. at 10621). DOE has plenary authority to limit,        her Direct Loans since April 2013. FAC, ¶ 19. Overmier has
suspend, or terminate the activities of a federal student loan      been enrolled in a PSLF-eligible IDR plan for her Direct
servicer that violates its legal obligations or its contract with   Loans since December 2014. FAC, ¶ 30. Gannon has been
DOE. 34 C.F.R. § 682.700(a).                                        enrolled in a PSLF-eligible IDR plan for his Direct Loans
                                                                    since October 2015. FAC, ¶ 119.

                                                                    Under the terms of PSLF, borrowers can only make one
2. The PSLF Program
                                                                    qualifying payment per month. As a result, each of the
                                                                    Plaintiffs are many years away from reaching the 120
The Public Service Loan Forgiveness Program ("PSLF") was
                                                                    qualifying payment threshold for PSLF eligibility. As of
created by Congress in 2007 and provides a conditional
                                                                    February 2019, Winebarger was at least 61 months away from
opportunity for student borrowers to seek forgiveness of their
                                                                    making 120 qualifying payments.1 FAC, ¶ 115. As of April
student loan balance. See 20 U.S.C. § 1087e(m); 34 C.F.R. §
685.219; see also FAC, ¶¶ 48-60. [*4] Under the PSLF, the           2019, Overmier was at least 71 months away from making
federal government will forgive any balance due on                  120 qualifying payments.2 FAC, ¶ 134. As of October 2018,
qualifying Direct Loans after: (a) 120 on-time payments; (b)        Gannon was at least 84 months away from making 120
made under a qualifying repayment plan; (c) while the               qualifying payments.3 FAC, [*6] ¶ 121. Thus, the earliest any
borrower is working full-time; (d) for a qualifying public-
service employer. 34 C.F.R. § 685.219. Qualifying repayment
                                                                    1 Winebarger's   loans were initially serviced by ACS Education
plans include, among others, Income-Driven Repayment
("IDR") plans. FAC, ¶ 61.                                           Services and then transferred to Nelnet in July 2013. FAC, ¶¶ 101-
                                                                    103. When Winebarger's loans were transferred to NelNet, they were
                                                                    placed in a 60-day administrative forbearance status, which ended in
                                                                    September 2013. FAC, ¶ 104. Winebarger was never advised of the
3. The Loan Servicing Agreement Between DOE and
                                                                    forbearance status. FAC, ¶ 104. In July 2016, Winebarger submitted
PHEAA                                                               an Employment Certification Form ("ECF"), which caused her loans
                                                                    to be transferred to PHEAA in August 2016. FAC, ¶ 107.
In 2009, after a competitive process, PHEAA was selected by
                                                                    2 Overmier's loans have been serviced by PHEAA since their
DOE to service federal loans and grants nationally. Under
DOE's contract with PHEAA (the "Servicing Contract"),               inception. FAC, ¶ 128.
PHEAA services loans issued under the Direct Loan Program.
                                                                    3 Gannon's  loans have been serviced by PHEAA since he began
In 2012, DOE awarded PHEAA an exclusive contract to
                                                                    repaying them. FAC, ¶ 117. own, (2) presents a claim arguably
administer the PSLF Program. FAC, ¶ 40. DOE monitors
                                                                    failing outside the zone of interests protected by the specific law
PHEAA's performance under the Servicing Contract through
                                                                    invoked, or (3) advances abstract questions of wide public
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 3 of 12 Page 3 of 12
                                                2019 U.S. Dist. LEXIS 196821, *6

Plaintiff will be eligible for loan forgiveness is late 2023.       deceptive acts and practices violation the California Unfair
                                                                    Competition Law, California Business & Professions Code §
As the loan servicer for Plaintiffs' Direct Loans, PHEAA            17200 ("UCL"), claim against PHEAA and NelNet; and (7)
provides a monthly tally of each Plaintiff's qualifying             Overmier and Gannon allege an unfair and deceptive acts and
payments. FAC, ¶¶ 111, 112, 118, and 127. Plaintiffs allege         practices violating the District of Columbia Consumer
that these tallies are incorrect because they fail to account for   Protection Procedures Act, D.C. Code § 28-3905(k)
all of their qualifying payments. FAC, ¶¶ 115, 121, and 127.        ("CPPA"), against PHEAA.
For example, Overmier alleges that she made 49 qualifying
payments compared to PHEAA's tally of 45 (of the 120
required payments). FAC, ¶ 134. Winebarger indicates that           II. Legal Standard
although her qualifying payment tally was previously
incorrect, it now reflects the correct number of qualifying
payments. FAC, ¶¶ 114 and 116.                                      A. Rule 12(b)(1)

Plaintiffs allege that PHEAA's tallies have caused them harm        The party mounting a Rule 12(b)(1) challenge to the Court's
because they have "been unable to make rational and                 jurisdiction may do so either on the face of the pleadings or
informed decisions as to whether and when to consider               by presenting extrinsic evidence for the Court's consideration.
private sector (i.e., non-PSLF eligible) employment." FAC, ¶¶       See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) ("Rule
163, 169, 177, 185, 194, 199, and 204. However, Plaintiffs          12(b)(1) jurisdictional attacks can be either facial or factual").
also allege that because of their loan interest accruals to date,   "In a facial attack, the challenger asserts that the allegations
they do "not realistically have the freedom to look beyond          contained in a complaint are insufficient on their face to
employment at PSLF-eligible covered employers until their           invoke federal jurisdiction." Safe Air for Everyone v. Meyer,
loan is forgiven." FAC, [*7] ¶¶ 116 and 135. Plaintiffs also        373 F.3d 1035, 1039 (9th Cir. 2004). In ruling on a Rule
allege that they "will be required to make more student loan        12(b)(1) motion attacking the complaint on its face, the Court
payments than they otherwise would have to make because             accepts the allegations of the complaint as true. See, e.g.,
they have not been credited with the full amount of qualifying      Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). "By
payments that they have made." See, e.g., FAC, ¶¶ 124, 134,         contrast, in a factual attack, the challenger disputes the truth
163, and 169.                                                       of the allegations that, by themselves, would otherwise invoke
                                                                    federal jurisdiction." Safe Air, 373 F.3d at 1039. "With a
                                                                    factual Rule 12(b)(1) attack . . . a court may look beyond the
B. Procedural Background                                            complaint to matters of public record without having to
                                                                    convert the [*9] motion into one for summary judgment. It
On February 28, 2019, Winebarger filed a Complaint against
                                                                    also need not presume the truthfulness of the plaintiff['s]
PHEAA and NelNet, Inc. On June 7, 2019, Plaintiffs filed the
                                                                    allegations." White, 227 F.3d at 1242 (internal citation
First Amended Complaint that added Overmier and Gannon
                                                                    omitted); see also Thornhill Pub. Co., Inc. v. General Tel &
as plaintiffs and NelNet Servicing, LLC as a defendant. The
                                                                    Electronics Corp., 594 F.2d 730, 733 (9th Cir. 1979) ("Where
First Amended Complaint alleges the following: (1) Plaintiffs
                                                                    the jurisdictional issue is separable from the merits of the
allege a negligence claim against PHEAA and Winebarger
                                                                    case, the judge may consider the evidence presented with
alleges a negligence claim against NelNet; (2) Plaintiffs allege
                                                                    respect to the jurisdictional issue and rule on that issue,
a breach of fiduciary duty claim against PHEAA and
                                                                    resolving factual disputes if necessary. . . '[N]o presumptive
Winebarger alleges a breach of fiduciary duty claim against
                                                                    truthfulness attaches to plaintiff's allegations, and the
NelNet; (3) Plaintiffs allege a breach of contract claim against
                                                                    existence of disputed material facts will not preclude the trial
PHEAA and Winebarger alleges a breach of contract claim
                                                                    court from evaluating for itself the merits of jurisdictional
against NelNet; (4) Plaintiffs allege a breach of implied-in-
                                                                    claims.'") (quoting Mortensen v. First Fed. Sav. & Loan
fact contract claim against PHEAA and Winebarger alleges a
                                                                    Ass'n, 549 F.2d 884, 891 (9th Cir. 1977)). "However, where
breach of implied-in-fact contract claim against NelNet; (5)
                                                                    the jurisdictional issue and substantive issues are so
Plaintiffs allege a violation of the Equal Credit
                                                                    intertwined that the question of jurisdiction is dependent on
Opportunity [*8] Act ("ECOA"), 15 U.S.C. § 1691e, claim
                                                                    the resolution of factual issues going to the merits, the
against PHEAA; (6) Winebarger alleges an unfair and
                                                                    jurisdictional determination should await a determination of
                                                                    the relevant facts on either a motion going to the merits or at
significance essentially amounting to generalized grievances more
                                                                    trial." Augustine v. U.S., 704 F.2d 1074, 1077 (9th Cir. 1983).
appropriately addressed to the representative branches. See In re   It is the plaintiff who bears the burden of demonstrating that
Newcare Health Corp. 244 B.R. 167, 170 (1st Cir. BAP 2000).         the Court has subject matter jurisdiction to hear the action.
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 4 of 12 Page 4 of 12
                                               2019 U.S. Dist. LEXIS 196821, *9

See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377,           leave to amend should be freely granted. See, e.g., DeSoto v.
114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994); Stock West, Inc. v.       Yellow Freight System, Inc., 957 F.2d 655, 658 (9th Cir.
Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989).            1992). However, a Court does not need to grant leave to
                                                                     amend in cases where the Court determines that permitting a
                                                                     plaintiff to amend would be an exercise in futility. See, e.g.,
B. Rule 12(b)(6)                                                     Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738
                                                                     (9th Cir. 1987) ("Denial of leave to amend is not an abuse of
A motion to dismiss brought pursuant to Federal Rule of Civil        discretion where the pleadings before the court demonstrate
Procedure 12(b)(6) tests the legal sufficiency of the claims         that further amendment would be futile.").
asserted in the complaint. "A Rule 12(b)(6) dismissal is
proper [*10] only where there is either a 'lack of a cognizable
legal theory' or 'the absence of sufficient facts alleged under a    C. Rule 12(f)
cognizable legal theory.'" Summit Technology, Inc. v. High-
Line Medical Instruments Co., Inc., 922 F. Supp. 299, 304            Federal Rule of Civil Procedure 12(f) provides that "on
(C.D. Cal. 1996) (quoting Balistreri v. Pacifica Police Dept.,       motion made by a party [ ] before responding to the
901 F.2d 696, 699 (9th Cir. 1988)). However, "[w]hile a              pleading," the Court "may strike from a pleading an
complaint attacked by a Rule 12(b)(6) motion to dismiss does         insufficient defense or any redundant, immaterial,
not need detailed factual allegations, a plaintiff's obligation to   impertinent, or scandalous matter." Fed. R. Civ. P. 12(f).
provide the 'grounds' of his 'entitlement to relief' requires        "'Immaterial' matter is that which has no essential or
more than labels and conclusions, and a formulaic recitation         important relationship to the claim for relief or the defenses
of the elements of a cause of action will not do." Bell Atlantic     being pleaded . . .. 'Impertinent' matter consists of statements
Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.         that do not pertain, and are not necessary, to the issues in
Ed. 2d 929 (2007) (internal citations and alterations omitted).      question." [*12] Fantasy, Inc. v. Fogerty, 984 F.2d 1524,
"[F]actual allegations must be enough to raise a right to relief     1527 (9th Cir.1993) (citing 5A Charles A. Wright & Arthur
above the speculative level." Id.                                    R. Miller, Federal Practice and Procedure: Civil 2d, § 1382,
                                                                     pp. 706-07, 711 (1990)), rev'd. on other grounds by Fogerty
In deciding a motion to dismiss, a court must accept as true         v. Fantasy, Inc., 510 U.S. 517, 114 S. Ct. 1023, 127 L. Ed. 2d
the allegations of the complaint and must construe those             455 (1994). "'Redundant' allegations are those that are
allegations in the light most favorable to the nonmoving party.      needlessly repetitive or wholly foreign to the issues involved
See, e.g., Wyler Summit Partnership v. Turner Broadcasting           in the action." California Dept. of Toxic Substances Control v.
System, Inc., 135 F.3d 658, 661 (9th Cir. 1998). "However, a         Alco Pacific, Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal.
court need not accept as true unreasonable inferences,               2002). "Motions to strike are generally regarded with disfavor
unwarranted deductions of fact, or conclusory legal                  because of the limited importance of pleading in federal
allegations cast in the form of factual allegations." Summit         practice, and because they are often used as a delaying tactic."
Technology, 922 F. Supp. at 304 (citing Western Mining               Id.; see also Clement v. American Greetings Corp., 636 F.
Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981) cert.             Supp. 1326, 1332 (S.D. Cal. 1986) (Motions to strike are
denied, 454 U.S. 1031, 102 S. Ct. 567, 70 L. Ed. 2d 474              "generally viewed with disfavor and not frequently granted.").
(1981)).                                                             "Given their disfavored status, courts often require 'a showing
                                                                     of prejudice by the moving party' before granting the
"Generally, a district court may not consider any material           requested relief." Id. (quoting Securities & Exchange Comm'n
beyond the pleadings in ruling on a Rule 12(b)(6) motion."           v. Sands, 902 F. Supp. 1149, 1166 (C.D. Cal. 1995)). "In
Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d            exercising its discretion, the court views the pleadings in the
1542, 1555 n. 19 (9th Cir. 1990) (citations omitted).                light most favorable to the non-moving party, and resolves
However, a court may consider material which is properly             any doubt as to the relevance of the challenged allegations or
submitted as [*11] part of the complaint and matters which           sufficiency of a defense in defendant's favor. This is
may be judicially noticed pursuant to Federal Rule of                particularly true if the moving party can demonstrate no
Evidence 201 without converting the motion to dismiss into a         resulting prejudice." Id. (internal citations omitted).
motion for summary judgment. See, e.g., id.; Branch v.
Tunnell, 14 F.3d 449, 454 (9th Cir. 1994).
                                                                     III. Discussion
Where a motion to dismiss is granted, a district court must
decide whether to grant leave to amend. Generally, the Ninth
Circuit has a liberal policy favoring amendments and, thus,          A. Plaintiffs' Class Allegations Are Stricken.
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 5 of 12 Page 5 of 12
                                              2019 U.S. Dist. LEXIS 196821, *12

Rule 23 of the Federal Rules of Civil Procedure provides that       deadline. In fact, Plaintiffs simply ignored Local Rule 23-3. In
this Court must determine whether to certify a class "[a]t an       their Opposition, Plaintiffs argue that they are excused from
early [*13] practicable time after a person sues or is sued as a    complying with Local Rule 23-3 because the Ninth Circuit
class representative." Fed. R. Civ. P. 23(c)(1)(A). The Central     invalidated Local Rule 23-3 in ABS Entertainment, Inc. v.
District of California has, in an attempt to comply with            CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018). The Court
requirements of Federal Rule of Civil Procedure 23, adopted         disagrees. Although the Ninth Circuit held that the strict
Local Rule 23-3 which provides, in pertinent part:                  application of a ninety day deadline under Local Rule 23-3
                                                                    based on the facts of that particular case was
     Within 90 days after service of a pleading purporting to       incompatible [*15] with Federal Rules of Civil Procedure 23,
     commence a class action other than an action subject to        it did not explicitly invalidate or strike Rule 23-3. Until the
     the Private Securities Litigation Reform Act of 1995,          Central District eliminates or modifies Local Rule 23-3, it
     P.L. 104-67, 15 U.S.C. § 77z-1 et seq., the proponent of       remains enforceable so long as it is applied consistent with the
     the class shall file a motion for certification that the       Ninth Circuit's holding in ABS.4 "Local rules are 'laws of the
     action is maintainable as a class action, unless otherwise     United States,'" and are "valid if . . . 'not inconsistent' with the
     ordered by the Court.                                          Federal Rules of Civil Procedure.'" Marshall v. Gates, 44
                                                                    F.3d 722, 724 (9th Cir.1995) (quoting United States v. Hvass,
Local Rule 23-3 and Federal Rule of Civil Procedure 23(c)(1)        355 U.S. 570, 575, 78 S. Ct. 501, 2 L. Ed. 2d 496 (1958) and
share an important purpose. That purpose is to give a clear         Fed. R. Civ. P. 83).
definition to the parameters of the putative class, to outline
the claims involved in the class action and to apprise the          In this case, the Court has never been asked to consider or
defendants of their potential liability as soon as practicable.     apply Local Rule 23-3 because Plaintiffs neither filed a
As other courts have noted, "[a] timely motion for class            motion for class certification nor requested an extension of
certification is premised on sound practical considerations,"       time to do so prior to the expiration of the ninety day
including preservation and protection of the putative class         deadline. In fact, it has been nearly six months since this case
members' claims. See Jones v. Hartford Ins. Co. of the              was filed and Plaintiffs have failed to give this Court any
Midwest, 243 F.R.D. 694, 695 (N.D. Fla. 2006).                      indication as to when it might file a motion for class
                                                                    certification.5 Moreover, despite having had nearly six
The Court has discretion to strike class allegations for failure    months to do so, it does not appear that Plaintiffs have begun
to comply with Local Rule 23-3. See, e.g., Watson v.                to propound discovery that may be necessary to prepare their
Schwarzenegger, 347 Fed. Appx. 282, 2009 WL 1956222, at *           class certification motion.6 Plaintiffs' failure to comply with
1 (9th Cir. June 23, 2009) (finding that the district court did     Local Rule 23-3 as well as the Court's Scheduling and Case
not abuse its discretion in enforcing Local Rule 23-3); Verner      Management Order ("CMO")7 will undoubtedly result in a
v. Swiss II, LLC, 2010 U.S. Dist. LEXIS 4443, 2010 WL
                                                                    request to continue the March 2020 trial date set by the Court,
99084, at *2 (C.D. Cal. Jan. 6, 2010) ("Because Plaintiff
                                                                    which will interfere with the Court's ability [*16] to manage
failed to comply with [*14] Local Rule 23-3's ninety-day
                                                                    its own docket and "secure the just, speedy, and inexpensive
time limit for filing motions for class certification, the Court
                                                                    determination" of this action. See Fed. R. Civ. Pro. 1; see also
strikes the class allegations in Plaintiff's First Amended
Complaint."); see also Burkhalter v. Montgomery Ward and
Co., Inc., 676 F.2d 291 (8th Cir. 1982) (affirming district         4 Although  Plaintiffs argue that the 90 day deadline has not yet
court's striking of class allegations because of the plaintiff's    expired, Local Rule 23-3 clearly states that the 90 day deadline runs
failure to comply with court order setting deadline for filing      from the service of a complaint commencing a class action.
of motion for class certification); Joseph N. Main P.C. v.
                                                                    5 For  example, in the Joint Rule 26(f) Report, filed June 3, 2019
Electronic Data Systems Corp., 168 F.R.D. 573 (N.D. Tex.
                                                                    (Docket No. 41), Plaintiffs state only that they will move for class
1996) (striking class allegations for failing to comply with the
                                                                    certification "at an appropriate time."
Local Rules' requirement that such motions be filed within
ninety days of filing of the complaint).                            6 The Court's Standing Order, filed April 29, 2019 (Docket No. 24),
                                                                    specifically states in paragraph 4(b) that "[c]ounsel shall begin to
The Complaint in this action was filed on February 28, 2019         actively conduct discovery before the Fed.R.Civ.P. 23(f) conference
(Docket No. 1), and service of the Complaint was completed          because at the Scheduling Conference the Court will impose tight
on March 8, 2019 (Docket Nos. 16 and 17). Although seeking          deadlines to complete discovery."
to represent a putative class, Plaintiffs violated Local Rule 23-   7 The CMO specifically states that "[m]otions for class certification
3 by failing to file a motion for class certification within
                                                                    shall be filed in accordance with Local Rule 23-3. Docket No. 43, p.
ninety days of serving Defendants or seeking relief from that
                                                                    34.
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 6 of 12 Page 6 of 12
                                             2019 U.S. Dist. LEXIS 196821, *16

Fed. R. Civ. Pro. 23(c)(1)(A) (stating that "[a]t an early         constitutional limitations on federal-court jurisdiction and
practicable time after a person sues or is sued as a class         prudential limitations on its exercise." Warth, 422 U.S. at 498
representative, the court must determine by order whether to       (1975). "In its constitutional dimension, standing imports
certify the action as a class action"). Plaintiffs offer no        justiciability: whether the [*18] plaintiff has made out a 'case
credible reason for their failure to seek class certification      or controversy' between himself and the defendant within the
before the expiration of the deadline or explain why they did      meaning of Art[icle] III." Id.
not seek an extension of time to do so. Instead, it appears
Plaintiffs made a tactical decision to simply ignore and violate   Beyond the "irreducible constitutional minimum of standing"
the Local Rules and the Court's Orders, and argue that they        (Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct.
are not required to comply with Local Rule 23-3.                   2130, 119 L. Ed. 2d 351 (1992)), the Supreme Court
                                                                   recognizes other prudential limitations on the class of persons
Accordingly, the Court strikes the class allegations from          who may invoke the courts' decisional remedial powers,
Plaintiffs' First Amended Complaint for Plaintiffs' failure to     including the requirement that a party must assert its own
comply with Local Rule 23-3.                                       legal interest as the real party in interest.8 Warth, 422 U.S. at
                                                                   499. To obtain relief in federal court, a party must meet both
                                                                   the constitutional and prudential requirements for standing.
B. Standing and Ripeness                                           Morrow v. Microsoft Corp., 499 F.3d 1332, 1339 (Fed.
                                                                   Cir.2007); see also In the Matter of Village Rathskeller, Inc.,
                                                                   147 B.R. 665, 668 (S.D.N.Y. 1992) (holding that "[t]he
1. The Legal Standard for Standing.                                concept of standing subsumes a blend of constitutional
                                                                   requirements and prudential considerations").
To establish standing, Plaintiffs must demonstrate: "(1) he or
she has suffered an injury in fact that is concrete and
particularized, and actual or imminent; (2) the injury is fairly   2. The Legal Standard for Ripeness
traceable to the challenged conduct; and (3) the injury is
likely to be redressed by a favorable court decision." Salmon      "In order for a case to be justiciable under Article III of the
Spawning & Recovery Alliance v. Gutierrez, 545 F.3d 1220,          Constitution, it must be ripe for review." Aydin Corp. v.
1225 (9th Cir. 2008); Los Angeles Haven Hospice, Inc. v.           Union of India, 940 F.2d 527, 528 (9th Cir. 1991). "Standing
Sebelius, 638 F.3d 644, 654-55 (9th Cir. 2011) ("To invoke         and ripeness are closely related." Colwell v. Department of
the jurisdiction of the federal [*17] courts, a plaintiff must     Health and Human Services, 558 F.3d 1112, 1123 (9th Cir.
demonstrate that it has Article III standing - i.e., that it has   2009) ("The burden of establishing ripeness and standing rests
suffered an injury-in-fact that is both 'concrete and              on the party asserting the claim"). "[W]hereas standing is
particularized,' and 'actual or imminent, not conjectural or       primarily concerned with who is a proper party to litigate a
hypothetical'; that the injury is 'fairly . . . traceable to the   particular matter, ripeness addresses when that litigation may
challenged action of the defendant'; and that it is 'likely, as    occur." Id. (quotations and citations omitted). "[R]ipeness is
opposed to merely speculative, that the injury will be             peculiarly a question of timing, designed to prevent the
redressed by a favorable decision' on the plaintiff's claims for   courts, [*19] through avoidance of premature adjudication,
relief); see also Davis v. Fed. Election Comm'n, 554 U.S. 724,     from entangling themselves in abstract disagreements."
733, 128 S. Ct. 2759, 171 L. Ed. 2d 737 (2008) ("To qualify        Thomas v. Anchorage Equal Rights Comm'n, 220 F.3d 1134,
for standing, a claimant must present an injury that is            1138 (2000) (quotations and citations omitted). "For a suit to
concrete, particularized, and actual or imminent; fairly           be ripe within the meaning of Article III, it must present
traceable to the defendant's challenged behavior; and likely to    concrete legal issues, presented in actual cases, not
be redressed by a favorable ruling").                              abstractions." Colwell, 558 F.3d at 1123. Thus,"[a] claim is
                                                                   not ripe for adjudication if it rests upon 'contingent future
Article III standing is a "threshold question in every federal     events that may not occur as anticipated, or indeed may not
case, determining the power of the court to entertain the suit."   occur at all.'" Texas v. United States, 523 U.S. 296, 300, 118
Warth v. Seldin, 422 U.S. 490, 95 S. Ct. 2197, 45 L. Ed. 2d        S. Ct. 1257, 140 L. Ed. 2d 406 (1998) (quoting Thomas v.
343 (1975). Hence, "a defect in standing cannot be waived; it      Union Carbide Agric. Prods. Co., 473 U.S. 568, 580-81, 105
must be raised, either by the parties or by the court, whenever    S. Ct. 3325, 87 L. Ed. 2d 409 (1985)). "That is so because, if
it becomes apparent." U.S. v. AVX Corp., 962 F.2d 108, 116
n. 7 (1st Cir.1992).
                                                                   8 These   prudential limitations are self-imposed rules of judicial
The inquiry into Article III standing "involves both               restraint, and principally concern whether the litigant (1) asserts the
                                                                   rights and interests of a third party and not his or her
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 7 of 12 Page 7 of 12
                                              2019 U.S. Dist. LEXIS 196821, *19

the contingent events do not occur, the plaintiff likely will not   In addition, although the "possibility of future injury" can
have suffered an injury that is concrete and particularized         confer standing, such a threat must be "credible" and "both
enough to establish the first element of standing. In this way,     real and immediate, not conjectural or hypothetical." Krottner
ripeness and standing are intertwined." Bova v. City of             v. Starbucks Corp., 628 F.3d 1139, 1142 (9th Cir. 2010)
Medford, 564 F.3d 1093, 1096 (9th Cir. 2009).                       (citations omitted); see also Low v. Linkedin Corp., 2011 U.S.
                                                                    Dist. LEXIS 130840, 2011 WL 5509848 (N.D. Cal. Nov. 11,
"[T]he ripeness inquiry contains both a constitutional and          2011) (rejecting as "too theoretical" the plaintiff's fear that
prudential component." Thomas, 220 F.3d at 1138 (quotations         "sensitive information may be [in the future] transmitted via
and citations omitted). "[T]he constitutional component of the      his browser history"). Moreover, when an injury is years away
ripeness inquiry . . ., in many cases, . . . coincides squarely     from materializing, the injury is not "immediate." See, e.g.,
with standing's injury in fact prong." Sacks v. Office of           Contra Costa Cty. Deputy Sheriffs Ass'n v. Mitchoff, 2015
Foreign Assets Control, 466 F.3d 764, 773 (9th Cir. 2006)           U.S. Dist. LEXIS 37148, 2015 WL 1322577 (N.D. Cal. Mar.
(quotations and citations omitted). Prudential ripeness             24, 2015) (dismissing claim on standing grounds where it
requires the evaluation of "both the fitness of the issues for      would be over one year before the Court would know if there
judicial decision and the hardship to the parties of                would be any actual harm).
withholding court consideration." Abbott Laboratories v.
Gardner, 387 U.S. 136, 149, 87 S. Ct. 1507, 18 L. Ed. 2d 681        In this case, Plaintiffs allege they have "been unable to make
(1967).                                                             rational and informed decisions as to whether and when to
                                                                    consider private sector (i.e., non-PSLF eligible) employment."
                                                                    FAC, ¶¶ 163, 169, 177, 185, 194, 199, and 204. However,
3. Plaintiffs Do Not Have [*20] Standing and Their                  Plaintiffs also allege that because of their loan interest
Claims Are Not Ripe.                                                accruals to date, they do "not realistically have the freedom to
                                                                    look beyond employment at PSLF-eligible covered employers
                                                                    until [*22] their loan is forgiven." FAC, ¶¶ 116 and 135.
a. Plaintiffs Lack Standing                                         Plaintiffs do not allege that they were offered and rejected
                                                                    private employment because of PHEAA's conduct nor do they
In this case, Plaintiffs allege two injuries: (1) that they have    allege that they have even initiated any type of private
been unable to consider whether and when to pursue                  employment job search. Thus, Plaintiffs' inability to make
unspecified private sector employment; and (2) that they "will      "rational and informed decisions" does not constitute an
be required" to make more than the necessary 120 payments           "actual and imminent" harm. Instead, Plaintiffs seek only the
to obtain PSLF Program loan forgiveness. However, both              certainty of knowing that on some date five years in the future
injuries are hypothetical and, thus, neither injury is sufficient   they may begin looking for non-public services employment,
to confer standing.                                                 which is not the type of harm sufficient to confer standing.
                                                                    Therefore, the alleged harm is not an injury-in-fact and, thus,
A plaintiff's purported subjective inability to consider            not sufficient to confer standing.
alternative courses of action that may or may not exist does
not constitute an injury-in-fact. For example, in Gerbery v.        Moreover, Plaintiffs also allege that they will be harmed
Wells Fargo Bank, N.A., the plaintiffs contended that they          because they may be required to make more than the
were deprived of "opportunities to obtain an alternative loan       necessary 120 payments, thereby overpaying their loans, to
with more favorable terms." 2013 U.S. Dist. LEXIS 107744,           obtain PSLF loan forgiveness. FAC, ¶¶ 124, 134, 163 ("In
2013 WL 3946065 (S.D. Cal. July 31, 2013). The court held           particular, Plaintiffs and the Class will be required to make
that the plaintiffs did not have standing because they had          more student loan payments than they otherwise would have
failed to offer "details of other loans available to them,          to make because they have not been credited with the full
whether they sought quotes from other lenders, or whether           amount of qualifying payments that they have made"), 169,
other lenders had offered more favorable loan terms to              177, 185, 194, and 204). However, that injury is purely
borrowers with credit ratings similar to [the p]laintiffs." Id.     hypothetical. [*23] Plaintiffs may or may not make all their
Similarly, in Burton v. Time Warner Cable Inc., the court           loan payments on time over the next five to seven years; they
dismissed the action for lack of standing based on the              may or may not continue to work for a qualifying employer
plaintiff's [*21] purported inability to make "informed             for the required time; and PHEAA may correct any allegedly
decisions" with respect to privacy, because the plaintiff did       incorrect qualifying payment tally. Thus, Plaintiffs'
not detail or identify a specific decision that could be tied to    unfounded fear that they may need to make more than 120
the defendant's conduct. 2013 U.S. Dist. LEXIS 94310, 2013          qualifying payments to obtain PSLF loan forgiveness in five
WL 3337784 (C.D. Cal. Mar. 20, 2013).                               to seven years is wholly speculative and far too remote to
                  Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 8 of 12 Page 8 of 12
                                                    2019 U.S. Dist. LEXIS 196821, *23

confer standing.                                                             Const. art. VI, cl. 2. "Consistent with that command," the
                                                                             United States Supreme Court has recognized that "state laws
                                                                             that conflict with federal law are 'without effect.'" Altria
b. Plaintiff's Claims Are Not Ripe.                                          Group, Inc. v. Good, 555 U.S. 70, 129 S. Ct. 538, 172 L. Ed.
                                                                             2d 398 (2008) (quoting Maryland v. Louisiana, 451 U.S. 725,
A claim is not ripe for judicial resolution "if it rests upon                746, 101 S. Ct. 2114, 68 L. Ed. 2d 576 (1981)).
contingent future events that may not occur as anticipated, or               Thus,"[f]ederal preemption occurs when: (1) Congress enacts
indeed may not occur at all." Texas v. United States, 523 U.S.               a statute that explicitly pre-empts state law; (2) state law
296, 300, 118 S. Ct. 1257, 140 L. Ed. 2d 406 (1998) (citation                actually conflicts with federal law; or (3) federal law occupies
and quotation marks omitted). Courts consider two factors in                 a legislative field to such an extent that it is reasonable to
the ripeness analysis: (1) whether delayed review of the issue               conclude that Congress left no room for state regulation in
would cause hardship to the parties and (2) whether the issues               that field."10 Tocher v. City of Santa Ana, 219 F.3d 1040,
are fit for judicial decision or would benefit from further                  1045 (9th Cir.2000), abrogated on other grounds by City of
factual development. Pac. Gas & Elec. Co. v. State Energy                    Columbus v. Ours Garage & Wrecker Serv., Inc., 536 U.S.
Res. Conservation & Dev. Comm'n, 461 U.S. 190, 201, 103 S.                   424, 431-34, 122 S. Ct. 2226, 153 L. Ed. 2d 430 (2002).
Ct. 1713, 75 L. Ed. 2d 752 (1983).
                                                                             With respect to express preemption, the Supreme Court
In this case, Plaintiffs' concerns that they may pay more than               has [*25] held that Congress may indicate its intent to
the required 120 qualifying payments and their inability to                  displace state law through express language. Altria Group,
consider searching for other positions five to seven years in                555 U.S. at 76. Where Congress enacts an express preemption
the future are entirely speculative because they depend on at                provision, a court must interpret the provision and "identify
least two important [*24] contingencies: (1) Plaintiffs                      the domain expressly pre-empted by that language."
successfully completing the necessary 120 qualifying                         Medtronic, Inc. v. Lohr, 518 U.S. 470, 484, 116 S. Ct. 2240,
payments for loan forgiveness (and satisfying all other PSLF                 135 L. Ed. 2d 700 (1996) (internal quotation marks omitted).
program requirements); and (2) the absence of any                            A court should consider the text of the provision, the
adjustments that would correct Plaintiffs' qualifying payment                surrounding statutory framework, and Congress's stated
tally. Because those contingencies will not be removed for                   purposes in enacting the statute to determine the proper scope
several years and because it is impossible to know if Plaintiffs             of an express preemption provision. Id. at 485-86; Cipollone
will be harmed when those contingencies are removed, the                     v. Liggett Group, Inc., 505 U.S. 504, 516, 112 S. Ct. 2608,
Court concludes that Plaintiffs' claims are not ripe.9                       120 L. Ed. 2d 407 (1992).

                                                                             With respect to conflict preemption, the Supreme Court has
C. Preemption                                                                held that a state law, whether arising from statute or common
                                                                             law, is preempted if it creates an "obstacle to the
                                                                             accomplishment and execution of the full purposes and
1. The Legal Standard for Preemption                                         objectives of Congress." Crosby v. National Foreign Trade
                                                                             Council, 530 U.S. 363, 373, 120 S. Ct. 2288, 147 L. Ed. 2d
The Supremacy Clause of the Constitution provides that                       352 (2000) (quoting Hines v. Davidowitz, 312 U.S. 52, 67, 61
federal law "shall be the supreme Law of the Land." U.S.                     S. Ct. 399, 85 L. Ed. 581 (1941)). A court should discern


9 Winebarger   appears to concede in the First Amended Complaint             10 In this case, Defendants argue that Plaintiffs' state law claims are
that her payment count has been corrected, although she seems to             preempted by the Higher Education Act ("HEA") of 1965, 20 U.S.C.
disingenuously retreat from that concession in her Oppositions. See          §§ 1001-1155. It is undisputed that the Ninth Circuit has previously
FAC, ¶ 114. To the extent that Winebarger's payment count has been           held that field preemption does not apply to the HEA. See Keams v.
corrected, her claims would be moot. Chen v. Allstate Ins. Co., 819          Tempe Technical Inst., Inc., 39 F.3d 222, 225-226 (9th Cir. 1994)
F.3d 1136, 1144 (9th Cir. 2016) ("[A] lawsuit — or an individual             ("It is apparent . . . that Congress expected state law to operate in
claim — becomes moot when a plaintiff actually receives all of the           much of the field in which it was legislating"); see also Armstrong v.
relief he or she could receive on the claim through future litigation");     Accrediting Council for Continuing Educ. and Training, Inc., 168
Valley Forge Christian Coll. v. Ams. United for Separation of                F.3d 1362, 1369, 335 U.S. App. D.C. 62 (D.C. Cir.1999) (affirming
Church & State, Inc., 454 U.S. 464, 471, 102 S. Ct. 752, 70 L. Ed. 2d        prior holding that "federal education policy regarding [private
700 (1982) (holding that Article III, § 2 of the Constitution limits the     lending to students] is not so extensive as to occupy the field").
jurisdiction of federal courts to resolving "the legal rights of litigants   Therefore, the Court will only consider if Plaintiffs' state law claims
in actual controversies").                                                   are preempted under express and conflict preemption.
                Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 9 of 12 Page 9 of 12
                                               2019 U.S. Dist. LEXIS 196821, *25

congressional objectives by "examining the federal statute as        its billing statements and held that "one need not have an
a whole and identifying its purpose and intended effects." Id.       advanced degree in risk management and financial practices
With respect to an area in which states have traditionally           to believe . . . that exposure to lawsuits under fifty separate
acted, the Supreme Court has held that a state's historic police     sets of laws and court systems could make lenders reluctant to
powers will not be superseded absent a "clear and manifest           make new federally guaranteed student loans." Id. at 945
purpose of Congress." Wyeth v. Levine, 555 U.S. 555, 129 S.          (citation and quotation marks omitted). Thus, in Chae, the
Ct. 1187, 173 L. Ed. 2d 51 (2009).                                   Ninth Circuit held that claims for breach of contract, breach
                                                                     of the implied covenant of good faith and fair dealing, [*28]
                                                                     and unjust enrichment were preempted by conflict
2. Plaintiffs' State Law Claims Are Preempted.                       preemption. Id.

Express preemption applies when Congress [*26] has stated            The same uniformity concerns that resulted in the Ninth
in the statutory language that its enactments preempt state          Circuit applying conflict preemption to the Federal Family
law. English v. Gen. Elec. Co., 496 U.S. 72, 79, 110 S. Ct.          Education Loan Program ("FFELP") in Chae are also present
2270, 110 L. Ed. 2d 65 (1990). In the HEA, Congress                  in the Direct Loan Program. Id.; see also 83 Fed. Reg. at
included several express preemption provisions applicable to         10621 ("[T]he purpose of the Direct Loan Program [was] to
FFELP Loans and Direct Loans. See, e.g., 20 U.S.C. §§                establish a uniform, streamlined, and simplified lending
1078(d), 1091a(a)(2)(B), 1091a(b)(1)-(3), and 1098g. 20              program managed at the Federal level"). Thus, the HEA
U.S.C. § 1098g is relevant to this case and it provides that         embodies an "unmistakable command" from Congress "to
FFELP and Direct Loans "shall not be subject to any                  implement the student-loan statutes" with "a set of rules that
disclosure requirements of any State law." In Chae v. SLM            will apply across the board." Chae, 593 F.3d at 945; see also
Corporation, 593 F.3d 936 (9th Cir, 2010), the Ninth Circuit         83 Fed. Reg. at 10621 ("These conflicts with statutes,
held that Section 1098g expressly preempts claims under              regulations, Federal contracts, and congressional objectives
California's UCL and Consumer Legal Remedies Act.                    suggest that State regulation of loan servicers would be
                                                                     preempted by Federal law.").
In this case, all six of Plaintiffs' state law claims are grounded
in the allegedly inaccurate disclosures that PHEAA made to           In this case, Plaintiffs' state law claims would undermine
Plaintiffs and NelNet made to Winebarger. See, e.g., FAC ¶¶          Congress's unequivocal objective of uniformity. In enacting
161 (describing PHEAA's alleged "fail[ure] to communicate            the HEA, Congress certainly did not call on the courts to
significant information to borrowers"), 167, 174, 181                determine whether loan servicers' representations and conduct
(alleging PHEAA's alleged failure to "provide sound                  were adequate by applying the law of 50 different states.
information"), 182, and 197. Therefore, each of Plaintiffs'          Instead, Congress's clear objective was the resolution of
state claims rests on an alleged misrepresentation — that            questions about the adequacy of loan servicers by applying
PHEAA or NelNet provided an inaccurate qualifying payment            federal [*29] law as embodied in DOE's regulations and
count for PSLF eligibility — and, thus, the Court concludes          contracts between DOE and loan servicers. As in Chae,
that these claims are preempted because the failure to provide       Plaintiffs claimed that PHEAA and NelNet made
accurate information is, in essence, nothing more than a             misrepresentations in their billing statements and, thus, as in
disclosure claim. Chae, 593 F.3d at 942-43.                          Chae, the HEA preempts all of Plaintiffs' state law claims.

In addition, [*27] to the extent that any of Plaintiffs' state law   Accordingly, the Court concludes that all of Plaintiffs' state
claims are not expressly preempted, the Court concludes that         law claims are preempted.
Plaintiffs' state law claims are preempted as a result of
conflict preemption. Conflict preemption is implicit
preemption of state law that occurs when either (1)                  D. Plaintiffs Fail to State a Claim.
"compliance with both federal and state regulations is a
physical impossibility" or (2) "state law stands as an obstacle
to the accomplishment and execution of the full purposes and         1. Plaintiffs Fail to State an ECOA Claim.
objectives of Congress." McClellan v. I-Flow Corp., 776 F.3d
1035, 1039 (9th Cir. 2015) (citation omitted). In enacting the       In the fifth claim for relief, Plaintiffs allege a claim for
HEA, Congress provided "a clear command for uniformity."             violation of the ECOA against PHEAA. To state a claim for
Chae, 593 F.3d at 945. In Chae, the Ninth Circuit recognized         violation of the ECOA, a plaintiff must allege that: (1) the
that the HEA preempted claims under California law related           plaintiff was a member of a protected class; (2) the plaintiff
to a loan servicer's allegedly fraudulent misrepresentations in      applied for credit from the defendant; and (3) the plaintiff was
                 Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 10 of 12Page 10 of 12
                                                    2019 U.S. Dist. LEXIS 196821, *29

denied credit on the basis that the plaintiff was a member of               The elements of a negligence claim are: (1) a duty of care; (2)
the protected class." Egbukichi v. Wells Fargo Bank, NA, 184                a breach of that duty; (3) causation; and (4) damages.12 Ladd
F. Supp. 3d 971, 981 (D. Or. 2016). An individual whose                     v. Cnty. of San Mateo, 12 Cal. 4th 913, 917, 50 Cal. Rptr. 2d
"income derives from any public assistance program" is part                 309, 911 P.2d 496 (1996); see also Armstrong v. Navient
of a protected class. 15 U.S.C. § 1691(a).                                  Sols., LLC, 292 F. Supp. 3d 464, 474 (D.D.C. 2018) (stating
                                                                            standard under District of Columbia law). Similarly, the
In this case, Plaintiffs have not alleged facts sufficient to               elements for a breach of fiduciary duty claim are: (1) [*31]
satisfy any element of an ECOA claim. Plaintiffs do not                     the existence of a fiduciary duty; (2) a breach of the fiduciary
allege, nor could they, that they derive income from a public               duty; and (3) damage proximately caused by the breach."
assistance program, and, thus, they are not part of a protected             Stanley v. Richmond, 35 Cal. App. 4th 1070, 1086, 41 Cal.
class. In addition, Plaintiffs [*30] do not allege that PHEAA               Rptr. 2d 768 (1995); see also Edwards v. Ocwen Loan
acted in a way that potentially affects their ability to obtain             Servicing, LLC, 24 F. Supp. 3d 21, 30 (D.D.C. 2014) (stating
credit on favorable terms and, thus, PHEAA does not qualify                 standard under District of Columbia law).
as a creditor. See, e.g., Duarte v. Quality Loan Serv. Corp.,
2018 U.S. Dist. LEXIS 77642, 2018 WL 2121800 (C.D. Cal.                     "[T]he existence of a duty is a question of law for the court."
May 8, 2018). Finally, Plaintiffs admit that PHEAA's actions                See Ky. Fried Chicken of Cal. v. Super. Ct., 14 Cal. 4th 814,
were motivated by a financial incentive — not based on their                819, 59 Cal. Rptr. 2d 756, 927 P.2d 1260 (Cal. 1997). Under
alleged "protected status."                                                 both California and District of Columbia law, loan servicers
                                                                            do not owe general duties of care to borrowers. See Ruiz v.
Accordingly, the Court concludes that Plaintiffs have failed to             Cent. Mortg. Co., 2015 WL 12683873, at *11 (C.D. Cal. Apr.
state a claim for violation of ECOA and, because amendment                  2, 2015). ("[t]he principle that a financial institution owes no
is futile, Plaintiffs' fifth claim for relief is dismissed without          duty to a borrower has been extended to loan servicers")
leave to amend.11                                                           (internal citations and quotations omitted); Armstrong, 292 F.
                                                                            Supp. 3d at 474 ("Plaintiffs have failed to identify any
                                                                            authority recognizing a lender or servicer's non-contractual
2. Plaintiffs Fail to State Claims for Negligence or Breach                 duty 'to disclose all material facts' and 'correctly [to] report . .
of Fiduciary Duty.                                                          . account balance[s]' outside a contractual relationship, and
                                                                            the Court can discern no basis for imposing such a duty").
In the first claim for relief, Plaintiffs allege a claim of
                                                                            Similarly, under both California and District of Columbia law,
negligence against PHEAA and Winebarger alleges a separate
                                                                            loan servicers do not owe a fiduciary duty to borrowers. See
claim of negligence against NelNet. In the second claim for
                                                                            Moreno v. Citibank, N.A., 2010 U.S. Dist. LEXIS 25955, 2010
relief, Plaintiffs allege a claim for breach of fiduciary duty
                                                                            WL 1038222, at* 3 (N.D. Cal. Mar. 10, 2010) ("Courts have .
against PHEAA and Winebarger alleges a separate claim for
                                                                            . . concluded that loan servicers do not owe a fiduciary duty to
breach of fiduciary duty against NelNet.
                                                                            borrowers"); Edwards, 24 F. Supp. 3d at 30 (holding that loan
                                                                            servicers owe no fiduciary duty to borrowers under District of
11 Although
                                                                            Columbia law).
              the Court recognizes that this Circuit has a liberal policy
favoring amendments and that leave to amend should be freely
                                                                            Accordingly, the Court concludes that Plaintiffs have
granted, the Court is not required to grant leave to amend if the Court
determines that permitting a plaintiff to amend would be an exercise        failed [*32] to state a claim for negligence or the breach of
in futility. See, e.g., Rutman Wine Co. v. E. & J. Gallo Winery, 829        fiduciary duty and, because amendment is futile, Plaintiffs'
F.2d 729, 738 (9th Cir. 1987) ("Denial of leave to amend is not an          first and second claims for relief are dismissed without leave
abuse of discretion where the pleadings before the court demonstrate        to amend. See, e.g., Hyland v. Navient Corp. & Navient
that further amendment would be futile."). "Leave to amend may be           Solutions, LLC, 2019 U.S. Dist. LEXIS 113038, 2019 WL
denied if a court determines that allegation of other facts consistent      2918238, at *10-11 (S.D.N.Y. July 8, 2019) (holding that the
with the challenged pleading could not possibly cure the deficiency."       plaintiffs failed to state a claim for negligence, negligent
Abagninin v. AMVAC Chemical Corp., 545 F.3d 733, 742 (9th Cir.              misrepresentation, or breach of fiduciary duty under
2008) (quotations and citations omitted). In this case, Plaintiffs have     California, New York, or Maryland law because the plaintiffs
had one opportunity to amend their Complaint and have failed to
                                                                            could not allege the "threshold requirement . . . that Navient
offer any additional facts they might be able to plead if leave was
granted. See Deutsch v. Turner Corp., 324 F.3d 692, 717-718 (9th
Cir. 2003) (upholding denial of leave to amend on the basis of
futility where the plaintiffs proffered facts to the district court that    12 Plaintiffs'
                                                                                         claims for negligence, breach of fiduciary duty, and
were insufficient to support tolling and failed to offer additional facts   breach of implied-in-fact contract will be analyzed under the law of
on appeal).                                                                 both California and District of Columbia.
               Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 11 of 12Page 11 of 12
                                               2019 U.S. Dist. LEXIS 196821, *32

owed plaintiffs a duty").                                            to [*34] establish the existence of an implied-in-fact
                                                                     contract"). Consideration "'must actually be bargained for as
                                                                     the exchange for the promise.' 'Put another way, the benefit or
3. Plaintiffs Fail to State a Claim for Breach of Contract.          prejudice must have induced the promisor's promise.'" Steiner
                                                                     v. Thexton, 48 Cal. 4th 411, 106 Cal. Rptr. 3d 252, 226 P.3d
In the third claim for relief, Plaintiffs allege a claim of breach   359 (2010) (quoting Bard v. Kent, 19 Cal. 2d 449, 122 P.2d 8
of contract against PHEAA and Winebarger alleges a separate          (1942)); see also Clay v. Chesapeake & Potomac Tel. Co.,
claim of breach of contract against NelNet. The Court agrees         184 F.2d 995, 996, 87 U.S. App. D.C. 284 (D.C. Cir. 1950)
with Plaintiffs that third parties may sue under government          ("The essence of consideration . . . is that it is a bargained-for
contracts if they can show that there is a "clear intent" for        equivalent").
them to benefit under the contract.13 Klamath Water Users
Protective Ass'n v. Patterson, 204 F.3d 1206, 1211 (9th Cir.         In this case, Plaintiffs have failed to allege the existence any
1999) (noting that although "[p]arties that benefit from a           bargained-for consideration between PHEAA and Plaintiffs.
government contract are generally assumed to be incidental           In addition, even if Plaintiffs could allege facts that could be
beneficiaries," this rule is far from absolute; parties may          construed as bargained-for consideration, PHEAA's
overcome it by showing "a clear intent to the contrary").            obligation to provide "sound information" is simply too vague
However, in this case, Plaintiffs have not, and cannot, allege       to be enforceable. See Ladas v. Cal. State Auto. Ass'n, 19 Cal.
any facts or point to any [*33] language in the Servicing            App. 4th 761, 23 Cal. Rptr. 2d 810 (1993); Obelisk Corp. v.
Contracts between DOE and Defendants that even arguably              Riggs Nat'l Bank, 668 A.2d 847, 855 (D.C. 1995). Similarly,
would allow a borrower to sue to enforce the Servicing               Winebarger has failed to allege the existence of any
Contracts. See, e.g, Hyland, 2019 U.S. Dist. LEXIS 113038,           bargained-for consideration with NelNet. In addition, courts
2019 WL 2918238, at *8-10 (dismissing a breach of contract           have rejected the theory that a contract is formed between a
claim with similar allegations). Thus, Plaintiffs have failed to     borrower and a loan servicer simply by the loan servicer
allege facts showing a "clear intent" necessary to rebut the         servicing a borrower's loans. See, e.g., Edwards, 24 F. Supp.
presumption that they are mere incidental beneficiaries under        3d 21, 28 (D.D.C. 2014).
the Servicing Contracts.
                                                                     Accordingly, the Court concludes that Plaintiffs have failed to
Accordingly, the Court concludes that Plaintiffs have failed to      state a claim for breach of implied-in-fact contract and,
state a claim for breach of contract and, because amendment          because amendment is futile, Plaintiffs' fourth claim for relief
is futile, Plaintiffs' third claim for relief is dismissed without   is dismissed without leave to amend.
leave to amend.

                                                                     5. Winebarger Fail to State a Claim for [*35] California
4. Plaintiffs Fail to State a Claim for Breach of Implied-in-        Unfair Competition Law.
Fact Contract.
                                                                     In the sixth claim for relief, Winebarger alleges a claim
In the fourth claim for relief, Plaintiffs allege a claim of         violation of the UCL against PHEAA and NelNet. The UCL
breach of implied-in-fact contract against PHEAA and                 prohibits any "unlawful, unfair or fraudulent business act or
Winebarger alleges a separate claim of breach of implied-in-         practice." Cal. Bus. & Prof. Code § 17200. "To assert a UCL
fact contract against NelNet. A claim for a breach of an             claim, a private plaintiff [must] have 'suffered injury in fact
implied-in-fact contract "requires parties capable of consent,       and . . . lost money or property as a result of the unfair
the consent of those parties, a lawful object, and sufficient        competition.'" Rubio v. Capital One Bank, 613 F.3d 1195,
consideration." See ASP Props. Grp. v. Fard, Inc., 133 Cal.          1203 (9th Cir. 2010) (quoting Cal. Bus. & Prof. Code §
App. 4th 1257, 35 Cal. Rptr. 3d 343 (2005); see also Paul v.         17204). In this case, Winebarger lacks standing to bring a
Howard Univ., 754 A.2d 297, 311 (D.C. 2000) ("all the                UCL claim because she has not, and cannot, alleged that she
necessary elements of an express contract — including offer,         has lost money or property. Moody v. Ocwen Loan Servicing,
acceptance, and consideration — must be shown in order               LLC, 2016 U.S. Dist. LEXIS 190592, 2016 WL 8814352 (C.D.
                                                                     Cal. Feb. 22, 2016). In addition, Winebarger's "unfair" UCL
                                                                     claim fails because she has not "tethered any [alleged] unfair
                                                                     practices to a specific constitutional, statutory, or regulatory
13 Federal  common law governs the interpretation of federal         provision." Nikoopour v. Ocwen Loan Servicing, LLC, 2018
government contracts, such as the Servicing Contracts. Caltex
                                                                     U.S. Dist. LEXIS 29761, 2018 WL 1035210 (S.D. Cal. Feb.
Plastics, Inc. v. Lockheed Martin Corp., 824 F.3d 1156, 1160 (9th
                                                                     23, 2018). Moreover, Winebarger's "unlawful" UCL claim
Cir. 2016).
              Case 1:19-cv-09155-ER Document 15-1 Filed 12/02/19 Page 12 of 12Page 12 of 12
                                            2019 U.S. Dist. LEXIS 196821, *35

fails because she has not sufficiently alleged any claims
related to PHEAA's conduct. Simila v. Am. Sterling Bank,
2010 WL 11442911 (S.D. Cal. April 27, 2010).

Accordingly, the Court concludes that Winebarger has failed
to state a claim for violation of the UCL and, because
amendment is futile, the sixth claim for relief is dismissed
without leave to amend.


6. Overmier and Gannon Fail to State a Claim Under the
District of Columbia's CCPA.

In the seventh claim for relief, Overmier and Gannon allege a
claim for violation [*36] of the CPPA against PHEAA.
Liability under the CPPA is limited to merchants, or
individuals who "sell, . . . or transfer, either directly or
indirectly, consumer goods or services" or who, in the
ordinary course of business, "supply the goods or services
which are or would be the subject matter of a trade practice."
D.C. Code § 28-3901(a)(3); see Baylor v. Mitchell Rubenstein
& Assocs., P.C., 857 F.3d 939, 948, 429 U.S. App. D.C. 221
(D.C. Cir. 2017). Loan servicers, such as PHEAA, are not
"merchants" and, thus, are not subject to liability under the
CPPA. Mushala v. U.S. Bank, N.A., 2019 U.S. Dist. LEXIS
54039, 2019 WL 1429523 (D.D.C. Mar. 29, 2019).

Accordingly, the Court concludes that Overmier and Gannon
have failed to state a claim for violation of the CCPA and,
because amendment is futile, the seventh claim for relief is
dismissed without leave to amend.


IV. Conclusion

For all the foregoing reasons, NelNet's Motion to Dismiss and
PHEAA's Motion to Dismiss are GRANTED. Plaintiffs' First
Amended Complaint is DISMISSED without leave to
amend and this action is DISMISSED with prejudice.

IT IS SO ORDERED.


  End of Document
